Cole, C. J.
The evidence in this case is not materially different from that in Leisen v. Roberts, ante, p. 570. In that case we felt constrained to affirm the judgment of the trial court dismissing the complaint, and the same result must follow here. The court below found that the conveyance by Diamond to the minor defendants was a gift, and if it was, and Avas really the property of Diamond when he conveyed it to them, then it is obvious that the creditors of Roberts cannot successfully impeach it. Put it is said in both cases that the conveyance was a mere device re*575sorted to to place the property where Roberts could have the benefit of it, and still keep it from creditors. There are certainly some circumstances which tend to sustain such a conclusion, but the trial court negatived that view. To prove the allegations of fraud in the conveyance, the plaintiff called as witnesses Roberts and Diamond, and now, to sustain' their contention, they are forced to discredit' the positive statements of their own witnesses on suspicion mainly. The learned circuit judge concluded that the proofs did not sustain' the charge of fraud in the conveyance, and that there, is ample testimony to support that inference cannot be denied. The circuit judge also found that Roberts never paid for this land, and that he was deeply in debt to Diamond even after the conveyance was made. Such being the evidence and findings, it is obvious we cannot disturb them consistently with our well-established rules. Such an act of generosity and kindness on the part of Diamond in giving the property to the minor - children of Roberts may not be very common, but it is surely not to be confounded with fraud without some evidence tending to show that it was impeachable on that ground.
By the Court.— The judgment of the circuit court is affirmed.